Citation Nr: 0829588	
Decision Date: 08/29/08    Archive Date: 09/04/08	

DOCKET NO.  04-28 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
30 percent disabling to July 31, 2007, and 70 percent 
disabling from August 31, 2007.  


REPRESENTATION

Represented By:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to May 1968, 
and from February 1969 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The case was previously before the Board in February 2007, at 
which time several claims were adjudicated, including 
entitlement to service connection for a low back disorder.  
Service connection for degenerative disc disease of the 
lumbosacral spine, evaluated as 40 percent disabling, was 
established pursuant to a December 2007 rating.  Although the 
veteran's representative couches that claim as one for 
service connection for degenerative disc disease of the 
lumbosacral spine in its Informal Hearing Presentation of 
July 2008, the substance of the argument advanced appears to 
dispute the assigned evaluation.  Since this matter is 
presented directly to the Board, it does not constitute a 
Notice of Disagreement (NOD).  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review).  Therefore, this matter is referred to the 
RO for disposition as appropriate.

In February 2007, the claim for entitlement to an increased 
disability rating for PTSD was remanded for additional 
development.  Pursuant to a December 2007 rating, the 
evaluation for PTSD was increased to 70 percent, effective 
August 31, 2007.  However, inasmuch as that evaluation did 
not constitute a complete grant of benefits, the issue 
remains in appellate status.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  PTSD has been productive of total occupational and social 
impairment throughout the appeal period.


CONCLUSION OF LAW

The criteria for a 100 schedular rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2003, March 2006, February 2007, and August 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim in light of the disposition below.  


Background

The veteran was admitted to acute psychiatric clinic on 
November 1, 2002, for stabilization of his PTSD symptoms and 
detoxification for multiple substances.  His chief complaint 
was homicidal thoughts towards his wife.  He had poor 
concentration, poor insight, poor judgment and inappropriate 
affect to the mood; he was laughing inappropriately.  He was 
subsequently admitted to domiciliary care on November 12, 
2002.  

On mental status examination in November 2002 he was alert 
and oriented, but his appearance was disheveled.  Speech was 
spontaneous though sometimes circumstantial and tangential.  
He had a cooperative attitude toward the interviewer.  He was 
depressed, sad and lonely having had frequent fights with his 
wife due to the inability to keep up with finances.  He 
reported losing his job and other stressors for his 
depression was losing his house.  The examiner noted that the 
veteran's PTSD symptoms were also getting worse since the 
terrorist attacks on September 11th.  He denied any active 
suicidal or homicidal ideation.  He admitted alcohol and drug 
usage.  He had poor concentration, poor judgment and poor 
insight and an inappropriate affect to the mood.  He was 
unable to appropriately verbalize understanding of his 
medications.  Assessment was PTSD, which is combat related, 
polysubstance dependence, Pot, Valium, and Nicotine, alcohol 
dependence, alcohol withdrawal and substance-induced mood 
disorder.  On Axis II he was also assessed with personality 
disorder not otherwise specified.  His GAF at that time was 
35 to 48.  At the time of discharge he was neatly dressed, 
alert and oriented to time, place and person, cooperative, 
and his speech was regular.  His thoughts were goal-directed.  
He denied any suicidal or homicidal ideation and did not 
voice any thoughts of hurting his family.  He was not 
psychotic.  

On December 9, 2002, he was afforded a VA examination.  On 
mental status he appeared alert and was fully oriented.  
Thoughts were organized and goal-directed.  There was no 
indication of psychosis.  Mood appeared somewhat depressed 
with congruent affect.  He did not verbalize suicidal or 
homicidal thoughts.  Judgment and insight appeared intact.  
Assessment was PTSD, chronic cannabis dependency and alcohol, 
cocaine dependence/early partial remission.  Prior to his 
admission the previous month he went to a military reunion in 
Kentucky and met with others that he served with in Vietnam; 
he began to drink.  On the way back, he continued drinking 
and fighting with his wife who was with him.  He told the 
examiner he had stopped off in Tennessee to see an old war 
buddy, but he was so drunk that he forgot that his friend had 
died 5 years earlier and that he even attended the funeral.  
His wife had had enough and left him in Tennessee after which 
he hitch hiked back to his home in Virginia, got into another 
argument with her at which point he decided to come to the 
VAMC for help.  His history of hospitalization noted 
substance dependency since 1965.  He picked up his drug habit 
back in Vietnam.  

The veteran underwent a contract examination through QTC 
Medical Services (QTC) on July 3, 2003.  On mental status 
examination he complained of knee and back pain.  He was 
alert and well oriented to time, place and situation.  His 
affect was mildly anxious and speech was a little pressured.  
He indicated the war memories were constantly in his mind and 
that he had panic attacks with cold sweats, hyper alertness 
and increased startle responses.  He also had insomnia and 
difficulty concentrating.  He drank heavily and used 
marijuana and cocaine for long periods.  He went through 
detox twice at the VA Hospital and finally stopped drinking 
and using drugs.  He was reportedly in treatment for PTSD and 
taking Prozac, Hydroxyzine and Trazodone.  He had been 
involved in numerous fights which cost him his job at least 
once and was involved in embezzlement in 2001.  He had a 
misdemeanor conviction and a fine.  He felt better when 
taking medication.  Aside from experience relating to PTSD he 
denied delusions and hallucinations.  He showed no evidence 
of cognitive deficiency of any kind.  Diagnosis was PTSD 
manifested through insomnia, nightmares, depression, suicidal 
thought, panic attacks, anger, violent behavior and drinking.  
GAF score was 48.  

On July 17, 2003, the veteran was admitted for alcohol 
dependence and detoxification, cannabis dependence, 
substance-induced mood disorder, and history of PTSD.  GAF 
was 35.  He was admitted to the ER after having had an 
argument with his wife.  He had chased her in an effort to 
choke her.  The emergency room notes indicated that he wanted 
to stab her.  He had a long history of polysubstance 
dependence with the use of alcohol and crack Cocaine.  He 
also used Marijuana and various other drugs.  He had minimal 
clean time.  Global Assessment of Function was 35/48.  He 
endorsed drinking habits of a 12-pack of beer a day.  His 
last use of crack Cocaine was several months earlier and he 
has had exacerbations of PTSD since September 11 and/or with 
Afghanistan.  The hospital course was described as his 
admission was for detox and mood stabilization.  He was 
placed on level I and provided with his outpatient 
medications as well as alcohol detox protocol prescriptions.  
Following the day of admission he began disgruntled regarding 
his medication regime and was described by the nursing staff 
as agitated and loud, further requesting to discharge.  He 
reportedly was pacing the hallways and could not be soothed 
or redirected.  The Community Service Board was called for 
screening and he was subsequently detained and discharged in 
the care of the Hampton Community Service Board.  

The veteran was rehospitalized on July 25, 2003, which 
episode ended on August 1, 2003.  He was prescreened because 
of suicidal ideation and threats made towards his wife.  He 
was detained.  In the ER he was actively suicidal with plans 
to "blow my damn brains out."  He owns a gun.  He denied 
homicidal ideation on admission but complained of 
hopelessness and feeling that life is not worth living.  On 
mental status examination he was alert and cooperative clad 
in hospital pajamas.  He was oriented times three.  He was 
able to sustain attention with a task and able to perform 
serial 7's.  Memory was intact with 3 by 3 for registration 
and 2 by 3 for short-term memory.  He demonstrated no 
psychomotor abnormalities.  Speech was relevant and normal in 
volume, tone, and amount.  Mood was irritable and depressed.  
Affect was sad and somewhat angry.  Perceptions are negative 
for hallucinations or delusions, though he does endorse some 
paranoid thoughts about people trying to follows him.  No 
ideas of reference or flight of ideas.  Judgment was impaired 
and insight was limited.  The hospital course was described 
as admission to high intensity inpatient psychiatric ward.  
He was placed on Lorazepam as needed and multi-vitamins and 
given a regular diet.  The patient expressed feelings of 
anger and mood instability due to PTSD flashbacks.  He began 
participating in activities on the ward including individual 
group and milieu therapy.  He was transferred to the 
intermediate psychiatric unit and his mood continued to 
improve.  He participated in relapse prevention group.  He 
complained of trouble sleeping, of medication which was shown 
to improve his sleep hygiene.  He stated that his mood was 
much improved and desired to be screened for DAP.  Upon 
discharge his affect was bright and his mood was better.  He 
denied suicidal or homicidal ideation.  He also denied 
perceptual disturbances and stated that he normally felt 
depressed and was looking forward to participating in group 
therapy.

On March 7, 2005, the veteran was readmitted.  He reported 
complaints of sweats, nightmares and day mares.  Smells and 
sounds can trigger his PTSD symptoms.  He experienced 
outbursts of anger and it was hard for him to show love.  He 
reportedly had been admitted to the psychiatric unit from 
January 26, 2004, to January 30, 2004.  He had a history of 
PTSD and substance abuse on admission as well as personality 
disorder with cluster B traits.  He was released on May 31, 
2005.  His levels of disturbance at discharge on a scale of 0 
to 10 where 0 represented no problems and 10 were the highest 
level of disturbance, were reported as PTSD rated as 7, 
intrusive recollections 6, nightmares 5, social isolation 
inpatient setting 3, irritability and outbursts of anger 4, 
depressed mood 4.  The examiner noted that he was discharged 
regular on May 31, 2005, to his home.  The examiner also 
noted that he would continue to need outpatient follow-up 
psychotherapy for his PTSD problems.  PTSD was also treated 
with medication including Trazodone, Suroquel, Effexor, and 
Paxil with good results.  Mood was stable at the time of 
discharge and the veteran denied any suicidal or homicidal 
ideation.  

The veteran was afforded a temporary total evaluation of 
convalescence for his period of hospitalization from March 7, 
2005, to May 31, 2005. 

The veteran was afforded a VA mental disorders examination on 
August 29, 2007.  The examiner reported reviewing the C-file 
including medical records as well as the veteran's service 
records.  The examiner noted four inpatient psychiatric stays 
since 2001 for PTSD and depression.  The examiner noted that 
the collapse of the Twin Towers was a critical event for the 
veteran in September 2001, and that since that time his 
symptoms have magnified to include inability to maintain 
employment, getting to sleep and increased irritability.  He 
also experienced increased problems with memory and 
concentration, extreme withdrawal from others except from 
Vietnam veterans in therapy.  He also experienced increased 
conflict with his wife and high levels of anxiety around 
people he did not know.  He also had increased avoidance of 
social activities with various settings other than 
therapeutic ones.  The examiner noted that there have been 
significant increases in traumatic nightmares, flashbacks and 
intrusive memories of Vietnam since that time.  The examiner 
noted multiple combat decorations that the veteran has 
received for his service in Vietnam.  The veteran has a 
history of violence and assaultiveness but it was reported 
that he was only violent for the first year after his return 
from Vietnam but not after that time.  On the psychiatric 
exam his general appearance was clean and he was casually 
dressed.  He exhibited no unremarkable psychomotor activity.  
His speech was spontaneous and coherent and he was 
cooperative.  His affect was appropriate.  His mood was 
dysphoric.  He was able to do serial 7's and spell a word 
forward and backward.  He was intact to person but was not 
intact to time.  His thought process was unremarkable.  Once 
he started speaking about Vietnam experience he compulsively 
needed to complete the story.  There were no delusions.  On 
his judgment he understood the outcome of his behavior.  He 
averaged 3 to 4 hours' sleep nightly.  He reported no 
hallucinations.  The examiner noted some problems with 
irritability and temper but no violence.  He was obsessed 
with war memories.  He did have panic attacks.  At home with 
his wife pressing him aggressively he thought he would hurt 
her.  He resolved this through leaving home for about a week.  
He experienced homicidal thoughts triggered when things 
didn't go his way and by bossing people.  He experienced 
suicidal thoughts not as much recently but a fair amount over 
the prior 4 to 5 years.  He was able to control his impulses 
at a fair level.  Recent memory was mildly impaired.  He 
experienced intense fear, feelings of hopelessness, feelings 
of horror.  The veteran experienced withdrawal from others 
and had very little social contact.  He was irritable and had 
a dysphoric mood and experienced chronic tension.  The 
veteran was diagnosed with PTSD, chronic, and his GAF score 
was reported as 40.  The examiner additionally commented that 
the evidence suggested a significant elevation of PTSD 
symptoms following terrorist attacks September 11, 2001, 
which is not uncommon with Vietnam combat veterans.  Until 
that time he was able to cope with life in a way that allowed 
him to maintain employment and some degree of social life.  
Following that date he is unable to maintain employment, has 
withdrawn almost completely from those he once spent time 
with and has increased conflict with those he must maintain a 
relationship with.  His PTSD symptoms were described as 
largely driving his co-morbid conditions.  Increase in his 
substance abuse patterns closely followed from subsequent 
emotionally traumatic experience, i.e., on September 11, 
2001.  A few incidences of panic-like symptoms always follows 
from fears of injuring others.  His antisocial traits do 
influence inability to work with authority figures but the 
veteran's awareness tendencies works actively to diminish 
their influences on his life.  The effects of PTSD on 
occupational social functions were described as distrust of 
others and irritability producing reduced ability to tolerate 
others.  Authority issues also reduce ability to work with 
others.  Hyper vigilance becomes problematic, especially with 
larger groups of workers.  There was a tendency to remain 
apart from other workers and he worked against the norms of 
social contact for many organizations.  He experienced mood 
swings and impulsiveness which work against stable 
relationships and work.  He also had tiredness following from 
disturbed sleep and concentration problems especially when 
stressed, and those elements served to diminish functional 
ability.  

Legal Criteria

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service connected PTSD is evaluated according 
to the following criteria:As to PTSD, a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals  which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of  personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective  relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

Global Assessment of Functioning (GAF) Scale:

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).

GAF scores from 31-50 represent:

41-50


Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
31-40

Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 

 
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions,  service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection for PTSD was established pursuant to a 
July 1991 rating.  This appeal derives from his claim for 
increased rating filed in December 2002.  
The record reflects that the veteran's GAF scores reported 
above were 35-48 (hospitalization in November 2002), 48 (July 
2003 QTC examination ), 35/48 (July 17, 2003 hospitalization) 
and 40 (August 2007 examination) respectively. 

The evidence shows that through out the appeal period the 
veteran's PTSD has resulted in significant impairment.  When 
hospitalized in November 2002, he was laughing 
inappropriately and was hospitalized because of homicidal 
thoughts toward his spouse.  The August 2007 VA examination 
noted that the veteran had been hospitalized four times since 
November 2002 and that he exhibited significant psychiatric 
symptoms impairing his social and family functioning that 
also prevented him from working.  Furthermore, the examiner 
indicated a significant elevation of PTSD symptoms at least 
since his hospitalization in November 2002 and, moreover, his 
PTSD drove his co-morbid conditions; examination shows 
depression, sleep disturbance, fatigue, poor self-esteem, 
anger management problems and memory impairment.  His several 
hospitalizations only resulted in transitory improvements in 
his social and occupational capacity.  

The GAF ranges of 35-48 is indicative of serious impairment 
and is indicative of even some impairment in reality testing 
or communication or any major impairment in several areas.  

After reviewing the record the Board finds that the degree of 
disability resulting from the PTSD more nearly approximates 
the criteria for a 100 percent scheduler evaluation.  38 
C.F.R. § 4.7 (2007).  Accordingly, a 100 percent rating is 
warranted throughout the appeal period.

The Board has evaluated levels of impairment due to PTSD 
throughout the entire period since his hospitalization in 
November 2002, considering the possibility of additional 
"staged" ratings, as provided by the Court in Hart.  Based on 
the applicable symptomatology, there is no medical evidence 
of record that would support a different rating for the 
disability at issue at any time during the appeal period.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


